DISMISS and Opinion Filed October 6, 2020




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00572-CV

                             TRAM TRAN, Appellant
                                     V.
                             DAVID STIDD, Appellee

               On Appeal from the 303rd Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DF-06-02457-V

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                         Opinion by Chief Justice Burns
      In her pending motion for an extension of time to file her notice of appeal,

appellant states she appeals from the trial court’s December 17, 2019 dismissal of

the underlying case. After receiving notice from the district clerk’s office that the

trial court had not signed a dismissal order, we questioned our jurisdiction over this

appeal. At our request, appellant filed a letter brief addressing our concern.

       Generally, this Court has jurisdiction over final judgments and certain

interlocutory orders as permitted by statute. See Lehmann v. Har–Con Corp., 39
S.W.3d 191, 195 (Tex. 2001); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)
(listing appealable interlocutory orders). A final judgment is one that disposes of all

parties and all claims. See Lehmann, 39 S.W.3d at 195.

      In her letter brief, appellant fails to provide any authority demonstrating our

jurisdiction over this appeal. In the absence of an order to review, this Court lacks

appellate jurisdiction. See id. Accordingly, we deny as moot appellant’s motion for

an extension of time to file her notice of appeal and dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a).




                                             /Robert D. Burns, III/
                                             ROBERT D. BURNS, III
                                             CHIEF JUSTICE

200572F.P05




                                         –2–
                                   S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

TRAM TRAN, Appellant                     On Appeal from the 303rd Judicial
                                         District Court, Dallas County, Texas
No. 05-20-00572-CV        V.             Trial Court Cause No. DF-06-02457-
                                         V.
DAVID STIDD, Appellee                    Opinion delivered by Chief Justice
                                         Burns. Justices Whitehill and
                                         Molberg participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.



Judgment entered October 6, 2020




                                   –3–